 411317 NLRB No. 64SYGMA NETWORK CORP.1In agreeing with the judge that the Respondent violated Sec.8(a)(5) and (1) of the Act in its discharge of Michael Kontur, we
find the judge's reasoning comported with the analysis set out in
Great Western Produce, 299 NLRB 1004, 1005 (1990). We also findthat the question of Kontur's entitlement to reinstatement and back-
pay has already been litigated in this case and that he is entitled to
both as he was discharged pursuant to a policy that the Respondent
unilaterally instituted in violation of Sec. 8(a)(5) and (1). GreatWestern Produce, supra at 1005±1007 and fn. 10 (employeesSteeves, Trujillo, Willis, and Yant).Because we agree with the judge that Kontur's discharge violatedSec. 8(a)(5), we find it unnecessary to pass on the judge's additional
finding that Kontur's discharge also violated Sec. 8(a)(3) of the Act
because the reinstatement and make-whole remedy for Kontur are
not thereby affected.The judge also found that the Respondent violated Sec. 8(a)(3) ofthe Act by discriminatorily applying its dress code, but he omitted
that finding from his conclusions of law and Order. We shall modify
the judge's conclusions of law and Order accordingly.2In finding the violation, Member Stephens relies on the reasoninghe set out in Casa Duramax, Inc., 307 NLRB 213 fn. 1 (1992).Member Truesdale finds it unnecessary to decide whether the Re-spondent's comments would have been lawful even in the absence
of the additional language in the letter and the additional 8(a)(1) vio-lations noted above.Sygma Network Corp., a wholly-owned subsidiaryof Sysco Corporation and Michael La RueKontur and Local No. 299, InternationalBrotherhood of Teamsters, AFL±CIO. Cases 7±CA±33220(1) and 7±CA±33220(2)May 12, 1995DECISION AND ORDERBYMEMBERSSTEPHENS, BROWNING, ANDTRUESDALEOn May 27, 1993, Administrative Law JudgeMarvin Roth issued the attached decision. The Re-spondent filed exceptions and a supporting brief, and
the General Counsel filed an answering brief to the
Respondent's exceptions and also filed cross-excep-
tions with a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions, cross-exceptions, and
briefs and has decided to affirm the judge's rulings,
findings, and conclusions as modified, and to adopt the
recommended Order as modified.1The judge found, inter alia, that the Respondent hadviolated Section 8(a)(1) of the Act by certain language
in a letter that it had sent the employees concerning
the prospect of a strike. The judge found unlawful the
comment in the Respondent's letter that ``WEHAVE
THELEGALRIGHTTOHIREPERMANENTREPLACEMENTS

FOREMPLOYEESWHOSTRIKEOVERCONTRACTDE
-MANDS.'' In doing so, the judge noted that he had al-ready found that the Respondent's general manager,
Johnson, had unlawfully threatened that the Union
would not get the employees anything more than what
they already had. In that context, the judge found that
``the letter was tantamount to a threat that the Com-
pany would permanently replace employees who struckover contract demands, even if the failure to obtain asatisfactory contract was caused by Company failure or
refusal to bargain in good faith.''We agree with the judge that the language in theRespondent's letter violated the Act but, in so finding,
we note additionally that in the sentence immediately
preceding the one set out by the judge, the Respondent
indicated that ``[i]f you go on strike in support of this
union's contract demands, YOUCOULDLOSEYOUR
JOB.'' And, in that context, we note the judge's furtherfindings that the Respondent had violated Section
8(a)(1) when its supervisor, Blanchard, ``threatened the
employees with plant closure if they selected the
Union as their bargaining representative, and further
threatened the employees with unspecified reprisals by
suggesting that they would hang their own necks if
they selected the Union.'' In the total context then, it
is clear that the language in the Respondent's letter
violated the Act, and we so find.2AMENDEDCONCLUSIONSOF
LAW1. Substitute the following for paragraph 6 of thejudge's conclusions of law.``6. By discriminatorily invoking its dress codeagainst Michael Kontur, thereby discouraging member-
ship in the Union, the Company has engaged in, and
is engaging in, unfair labor practices within the mean-
ing of Section 8(a)(3) of the Act.''ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Sygma
Network Corp., a wholly-owned subsidiary of Sysco
Corporation, Columbus, Ohio, its officers, agents, suc-
cessors, and assigns, shall take the action set forth in
the Order as modified.1. Substitute the following for paragraph 1(a).
``(a) Discouraging membership in Local No. 299,International Brotherhood of Teamsters, AFL±CIO, or
any other labor organization, by discriminatorily invok-
ing its employee dress code, or in any other manner
discriminating against employees with regard to their
tenure of employment or any term or condition of em-
ployment.''2. Substitute the attached notice for that of the ad-ministrative law judge. 412DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
discourage membership in Local No.299, International Brotherhood of Teamsters AFL±
CIO, or any other labor organization, by dis-
criminatorily invoking our employee dress code, or in
any other manner discriminating against employees
with regard to their tenure of employment or any term
or condition of employment.WEWILLNOT
fail or refuse to bargain collectivelyin good faith with Local No. 299 as the exclusive rep-
resentative of all our employees in the appropriate unit,
by unilaterally changing the terms and conditions of
employment of unit employees without affording Local
No. 299 prior notice and an opportunity to negotiate
and bargain concerning such changes as the representa-
tive. The appropriate unit is:All full-time and regular part-time drivers, driv-ers' helpers, warehouse employees employed by
us at our facility located at 660 Detroit Street,
Monroe, Michigan; but excluding office clerical
employees, guards, and supervisors as defined by
the Act.WEWILLNOT
terminate employees pursuant to suchunilateral changes.WEWILLNOT
threaten you with plant closure, dis-charge, loss of jobs, refusal to bargain, or other re-
prisal if or because you engage in union or protected
activities, select Local No. 299 as your bargaining rep-
resentative, or engage in a lawful strike.WEWILLNOT
promise you benefits in order to dis-courage support for Local No. 299 or any other labor
organization.WEWILLNOT
interrogate you concerning your ownor other employees' membership in, activities on be-
half of, or attitude toward Local No. 299 or any other
labor organization.WEWILLNOT
create the impression that union meet-ings or other union activities are under surveillance by
indicating to you that we know of such activities.WEWILLNOT
promulgate or maintain rules whichprohibit employees from distributing union literature
during nonworktime in nonwork areas of our premises,
or which prohibit employees from wearing union insig-
nia.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of yourright to engage in union or concerted activities, or torefrain therefrom.WEWILL
offer Michael Kontur immediate and fullreinstatement to his former position or, if that position
no longer exists, to a substantially equivalent position,
without prejudice to his seniority or to any other rights
or privileges previously enjoyed, and make him whole
for any loss of earnings and other benefits suffered as
a result of the discrimination against him, with interest.WEWILL
expunge from our files any reference tothe termination of Michael Kontur, and notify him in
writing that this has been done and that the evidence
of this unlawful discharge will not be used as a basis
for future personnel actions against him.WEWILL
rescind our rules prohibiting distribution ofprinted material on company premises and prohibiting
employees from wearing hats, clothing, or accessories
displaying printing, advertisements, slogans, or logosother than the company logo.WEWILL
if requested by Local No. 299 rescind ourpolicies and practices promulgated or instituted since
December 20, 1991, concerning alcohol and drug
usage, sexual harassment, penalty for driving over 65
m.p.h., mandatory wearing of weigh belts, and pay-
ment for lost and damaged uniforms and reimburse our
employees for their losses, if any, caused by such poli-
cies and practices, with interest.SYGMANETWORKCORP., AWHOLLY
-OWNEDSUBSIDIARYOF
SYSCOCOR-PORATIONAmy Bachelder, Esq., for the General Counsel.David P. Wood, Esq., of Detroit, Michigan, for the Respond-ent.DECISIONSTATEMENTOFTHE
CASEMARVINROTH, Administrative Law Judge. These consoli-dated cases were heard at Detroit, Michigan, on March 22
and 23, 1993. The charge in Case 7±CA±33220(1) was filed
on April 30, 1992, by Michael La Rue Kontur, an individual.
The charge and amended charge in Case 7±CA±33220(2)
were filed respectively on May 29 and June 3, 1992, by
Local No. 299, International Brotherhood of Teamsters,
AFL±CIO (the Union). The consolidated complaint, which
issued on June 26, 1992, and was amended at the hearing,
alleges that Sygma Network Corp., a wholly-owned subsidi-
ary of Sysco Corporation (the Respondent or the Company),
violated Section 8(a)(1), (3), and (5) of the National Labor
Relations Act. The gravamen of the complaint falls within
three general categories. First, the complaint alleges in sum
that during the course of a representation election campaign,
the Company engaged in unlawful threats of reprisal, prom-
ises of benefit, coercive interrogation, creating the impression
of surveillance of employee union activity, and maintaining
overly broad rules restricting distribution of literature and
wearing of union insignia. The second category alleges in 413SYGMA NETWORK CORP.1Certain errors in the transcript have been noted and corrected.2All dates are for the period from September 1, 1991, through Au-gust 31, 1992, unless otherwise indicated.sum that following the election on December 19 and 20,1991, which the Union won, the Company unilaterally
changed certain conditions of employment, both for discrimi-
natory reasons and in violation of the Company's bargaining
obligations to the Union. The third category concerns the dis-
charge of Kontur, allegedly for discriminatory reasons and as
a consequence of one of the unilateral changes. The Compa-
ny's answer denies the commission of the alleged unfair
labor practices. All parties were afforded full opportunity to
participate, to present relevant evidence, to argue orally, and
to file briefs. The General Counsel and the Company each
filed a brief.On the entire record in this case1and from my observationof the demeanor of the witnesses, and having considered the
briefs and arguments of the parties, I make the followingFINDINGSOF
FACTI. THEBUSINESSOFTHECOMPANY
The Company, a Delaware corporation with its principaloffice in Columbus, Ohio, maintains a number of facilities
throughout the United States, including a place of business
in Monroe, Michigan. The Company is engaged in the
warehousing and wholesale distribution of food and related
supplies, specializing in distribution to fast-food restaurants.
In the operation of its business the Company annually pur-
chases and receives at its Monroe place of business goods
and materials valued in excess of $50,000 directly from
points outside of Michigan. I find, as the Company admits,
that it is an employer engaged in commerce within the mean-
ing of Section 2(6) and (7) of the Act.II. THELABORORGANIZATIONANDBARGAINING
UNITINVOLVED
The Union is a labor organization within the meaning ofSection 2(5) of the Act. In October 1991 the Union com-menced an organizational campaign among the employees at
the Monroe facility.2On November 5, the Union petitionedfor a Board-conducted election (Case 7±RC±19718). The
Company received the petition on November 7. Pursuant to
a Stipulated Election Agreement, the Board conducted an
election on December 19 and 20 among the employees in the
following appropriate unit:All full-time and regular part-time drivers, drivers'helpers, and warehouse employees employed by the
Company at its facility located at 660 Detroit Street,
Monroe, Michigan; but excluding office clerical em-
ployees, guards and supervisors as defined in the Act.The Union won the election by a vote of 18 to 15, with nochallenged ballots. The Company filed timely objections to
the election. On February 28, 1992, the hearing officer issued
his report and recommendation that the objections be over-
ruled. On September 1, 1992, the Board adopted the hearing
officer's findings and recommendations, and certified the
Union as bargaining representative of the unit employees. Asof the time of the present hearing the Company and theUnion were engaged in contract negotiations.III. THEALLEGEDUNFAIRLABORPRACTICES
A. Alleged Unlawful Conduct During theElectionCampaign
Robert Johnson is general manager and in charge of theMonroe facility. Warehouse Manager Scott Larkins, Trans-
portation Manager Eric Redmond, who supervises the drivers
and drivers' helpers, and Office Manager Kelly Lazette, re-
port to Johnson. Gerard Blanchard is a warehouse supervisor
and reports to Larkins.Michael Kontur began working for the Company in March1988. During the period in question Kontur worked as a
warehouseman and driver's helper. Blanchard was his imme-
diate supervisor. Warehouse Manager Larkins, who termi-nated Kontur on April 10, testified that he was a good em-
ployee. Kontur testified in sum as follows: He attended a
union meeting on October 31, where he signed a union au-
thorization card. Thereafter he attended other union meetings
during the election campaign, and spoke in favor of the
Union to the other employees. Employees referred to meet-
ings held at a private home as ``card parties.'' In November
Supervisor Blanchard approached Kontur at work. He asked
Kontur why the employees wanted a union, what was the
problem and ``could it be resolved without it.'' Kontur an-
swered that it was too late for that. On another occasion, the
morning after the second meeting at an employee's home,
Blanchard asked Kontur how the card party went. Kontur an-
swered that it went fine. Greg LaDuke, Randy Sandifer, and
Thomas Haman also worked in the warehouse, and were still
employed by the Company at the time of the present hearing.
LaDuke testified that about December 1, Blanchard ap-
proached him at work and asked why they wanted a union,
and what was the problem. LaDuke answered that he didn't
know. Sandifer testified in sum as follows: During the orga-
nizational campaign, Blanchard summoned Sandifer to dis-
cuss his productivity. Instead he asked Sandifer what were
the problems, asserting that ``we know what's going on.''
Alluding to a prior organizational campaign, Blanchard said:
``I'm staying out of it this time. If you guys want to hang
your own necks, that's entirely up to you.'' Haman testified
that in December, prior to the election, Blanchard told him
that ``if the Union got in, they would close the doors.''
Haman answered that they probably wouldn't.Supervisor Blanchard, as a witness, did not deny the em-ployees' testimony. Blanchard testified that he was instructed
to give only his own opinion, and that he give his opinions
to LaDuke and Kontur. He did not testify, however, that he
told employees he was giving only his personal opinion.
Blanchard admitted that he asked LaDuke why he felt they
needed a union. Blanchard testified that he did not recall
conversations with Haman, but did not deny that such con-
versations took place. I credit the employees' testimony.
Blanchard was and is, a supervisor and agent of the Com-
pany within the meaning of Section 2(11) and (13) of the
Act. It is evident that when he asked Kontur whether the
problem could be resolved without a union, he was speaking
on behalf of higher management and so indicated to Kontur.
I find that the Company, by Blanchard, threatened the em-
ployees with plant closure if they selected the Union as their 414DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3The complaint does not allege that at this meeting, Johnson un-lawfully threatened the employees. The meeting, however, which is
the subject of other allegations involving Johnson's statements, was
fully and fairly litigated. The complaint alleges that in December
Warehouse Manager Larkins made unlawful threats and engaged in
coercive interrogation. No evidence, however, was adduced in sup-
port of these allegations.bargaining representative, and further threatened the employ-ees with unspecified reprisals by suggesting they would hang
their own necks if they selected the Union. I further find that
the Company, by Blanchard, created the impression of sur-
veillance of employee union activity by asking Kontur how
the card party went, and telling Sandifer ``we know what's
going on.'' I further find that the Company, by Blanchard,coercively interrogated employees concerning their union at-
titudes and activities. Blanchard had no legitimate reason for
questioning the employees, and he gave them no assurance
against reprisal. Rather, his questioning was accompanied by
threats and other unlawful statements. As has been and will
be discussed, his questioning took place in the context of
other unfair labor practices. I find that by the foregoing con-
duct, the Company by Blanchard violated Section 8(a)(1) of
the Act. I further find, in light of Kontur's responses, that
the Company knew early on that Kontur was a strong union
adherent.Kontur, LaDuke, and Sandifer testified concerning a Com-pany-conducted meeting in the breakroom for warehouse em-
ployees in early December. Johnson, Larkins, Blanchard, and
6 to 10 warehouse employees were present. Attendance was
mandatory. LaDuke and Sandifer testified in sum that John-
son began the meeting by repeatedly, and with reference to
specific concerns, asking the employees why they wanted a
union. In Sandifer's words, Johnson ``just wanted an an-
swer.'' Johnson then spoke against the Union. Kontur testi-
fied in sum as follows: He spoke up, first disagreeing with
Johnson, and then telling Johnson that he didn't have to lis-
ten to this antiunion talk. Johnson, visibly angered, replied
that this was a mandatory meeting. Johnson declared that the
Union would not get the employees anything more than what
they already had, they could even lose benefits, and even if
they kept the same benefits, they would lose by paying union
dues of $30 per month. Kontur commented that $30 a month
was a cheap lawyer. LaDuke and Sandifer inferentially cor-
roborated Kontur's testimony. LaDuke testified there was ``a
heated discussion of sorts'' between Johnson and Kontur,
and both were shouting. Sandifer testified they had a heated
discussion, although he did not recall what was said. LaDuke
and Sandifer further testified in sum that employee Larry
Clawson interrupted, asking whether, if the Union did not get
in, they could have ``problem-solving meetings,'' with rep-
resentative employees meeting with management. Johnson
said this was possible and ``a good idea.''I credit the employees' uncontroverted testimony concern-ing the meeting. I find that the Company by Johnson violated
Section 8(a)(1) by interrogating the employees concerning
their attitude toward unionization. It is evident from the testi-
mony of LaDuke and Sandifer that Johnson was not simply
posing ``a rhetorical question'' (Company's Br., p. 17), but
was pressing the employees for answers, and in the process,
soliciting employee grievances. Johnson had no legitimate
reason to question the employees, he gave them no assurance
against reprisal, and his questioning occurred in the context
of threats and other unlawful statements. I further find that
Johnson indicated that the Company would not bargain in
good faith with the Union, by telling them categorically that
the Union would not get them anything more than what they
already had. Johnson did not qualify his suggestion by de-
scribing the bargaining process, or pleading financial inabil-
ity. Rather he simply stated in essence, a predetermined com-pany position not to give more.3I also find that Johnson vio-lated Section 8(a)(1) by impliedly promising to recognize
and deal with an employee grievance committee if the em-
ployees rejected union representation. As found, Johnson
used the meeting as a means of soliciting employee griev-
ances. It is settled law that ``the solicitation of grievances at
preelection meetings carries with it [a rebuttable] inference
that an employer is implicitly promising to correct those in-
equities it discovers as a result of its inquiries.'' Here, John-
son did not rebut such inference. Rather, in response to em-
ployee Clawson's suggestion, Johnson indicated that an em-
ployee grievance committee was a good idea. Johnson there-
by unlawfully promised benefits contingent upon union de-
feat in the election. See Radio Broadcasting Co., 277 NLRB1112, 1123 (1985). The meeting also constitutes further evi-
dence of company knowledge of and hostility toward Kontur
by reason of his outspoken support for the Union.During the election campaign, the Company sent mailingsto its employees, including a two-page letter, signed by John-
son, concerning the prospect of a strike. The letter, as Gen-
eral Counsel put it (Br. 4) ``spelled out in detail the horrors
that would befell an employee in the event of a strike.'' The
letter stated among other things, in bold type: ``WEHAVE
THELEGALRIGHTTOHIREPERMANENTREPLACEMENTSFOR

EMPLOYEESWHOSTRIKEOVERCONTRACTDEMANDS
.'' Thecomplaint alleges that through its letter, the Company unlaw-
fully ``threatened employees with loss of jobs in the event
that they engaged in an economic strike in support of the
Charging Union's contract demands.'' The letter did not say
in so many words that a strike was inevitable in the event
of unionization. The letter, however, asserted that ``a strike
is always a risk with a union,'' indicating that a strike was
a virtual certainty if the Company did not agree to the
Union's contract demands. I find in the context of Johnson's
statements to the warehouse employees, that by his letter the
Company unlawfully threatened its employees with perma-
nent loss of their jobs if they engaged in a lawful strike. As
found, Johnson unlawfully threatened the employees that the
Union would not get the employees anything more than what
they already had. In that context, the letter was tantamount
to a threat that the Company would permanently replace em-
ployees who struck over contract demands, even if the failure
to obtain a satisfactory contract was caused by company fail-
ure or refusal to bargain in good faith. Therefore the letter
was unlawful. See American Medical Insurance Co., 224NLRB 1321 fn. 2, 1329 (1976).The Company, formerly known as Sugar Food Corpora-tion, issues a handbook to its employees, containing com-
pany policies and rules. A handbook dated December 1,
1990, and reissued in July 1991 (G.C. Exhs. 8, 12), was in
effect from December 1, 1990, until after the election, in or
about April 1992, when the Company issued a new hand-
book to its employees (G.C. Exh. 12). Both the old and new
handbooks provided, under the heading of ``Non-solicitationPolicy'': ``Employees are not allowed to distribute any print- 415SYGMA NETWORK CORP.ed material on company premises.'' An employer rule thatprohibits employees from engaging in distribution of union
literature during nonworktime and in nonwork areas, is pre-
sumptively unlawful in the absence of evidence that special
circumstances make the rule necessary in order to maintain
production or distribution. NLRB v. Magnovox Co. of Ten-nessee, 415 U.S. 322 (1974). No such special circumstanceswere shown in the present case. Therefore the Company has
violated and is violating Section 8(a)(1) by maintaining an
overly broad rule prohibiting distribution of union literature.
The old and new handbooks also prohibited employees from
wearing ``hats, clothing or accessories displaying printing,
advertisements, slogans or logos other than [company]
logo.'' The complaint alleges that the rule unlawfully pro-
hibits an employee from wearing union buttons, patches, or
insignia. As this allegation is closely related to events occur-
ring after the election, I shall discuss the allegation in the
next section of this decision.B. Alleged Unilateral Changes After the ElectionBoth the old and new handbooks purported to impose amandatory dress code, including a Company-provided two-
toned blue standard industrial uniform. The parties stipulated
that since January 1, 1990, there has been no discipline for
violations of the uniform policy at the Monroe facility. Em-
ployees Kontur and LaDuke testified in sum without con-
tradiction, that until after the election no dress code was en-
forced. Customers rarely came to the warehouse. Most but
not all warehouse employees wore the standard uniform. Em-
ployees including Kontur and LaDuke variously wore per-
sonal baseball caps or hats instead of the company cap with
logo, personal T-shirts or tank tops instead of the uniform
shirt, blue jeans instead of uniform pants, or tennis shoes in-
stead of regulation leather shoes. Kontur further testified in
sum without contradiction, as follows: On the day after the
election, at work, he wore a baseball cap with a union logo.
The following day he took off his outer (uniform) shirt be-
cause he was hot. Supervisor Blanchard told him to put itback on. Kontur went on working, and then complained to
general manager Johnson. Johnson responded that Kontur
brought the whole thing on himself by wearing his hat the
previous day. Kontur argued that another (antiunion) em-
ployee was not wearing a company uniform. Johnson insisted
that Kontur targeted himself by wearing the hat, and sug-
gested Kontur could wear a company hat. Kontur said he
didn't wear hats, explaining that he wore the hat the previous
day as a ``a fashion statement.'' One driver, but no other
warehouse employees, wore a cap with a union logo. To
Kontur's knowledge, no other employee was asked to re-
move a personal hat.``The right of employees to wear union insignia at workhas long been recognized as a reasonable and legitimate form
of union activity.... A 
rule which curtails that employeeright is presumptively invalid unless special circumstances
exist which make the rule necessary to maintain production
or discipline, or to ensure safety.'' Windemuller Electric, 306NLRB 669, 670 (1992). In the present case, the company
rule on its face purports to ban wearing of union insignia.
No circumstances have been shown that would warrant such
a rule. By maintaining the rule, the Company violated Sec-
tion 8(a)(1). I further find that the Company violated Section
8(a)(1) and (3) by discriminatorily invoking its dress code,requiring Kontur to wear a uniform dress shirt in reprisal forhis wearing a cap with union logo.In late March 1992, the Company distributed to its em-ployees certain handbook revisions, which it subsequently in-
corporated into the new handbook. The revisions pertained to
three areas: harassment, alcohol and drug usage, and uniformand personal appearance guidelines. Kontur received his copy
of the revisions on March 26. The revisions included major
substantive changes in company policy, particularly with re-
spect to sexual harassment and alcohol and drug use. The old
handbook simply referred to sexual harassment, together with
racial and religious harassment, as objectionable conduct sub-
ject to disciplinary action. The revisions, however, provided
a detailed definition of sexual harassment, together with spe-
cific examples of conduct regarded by the Company as such
harassment. With regard to drug usage, both the old hand-
book and the revisions in sum prohibited employees from re-
porting to work or remaining on duty while under the influ-
ence of illegal drugs, or using such drugs on company prem-
ises. Both the old handbook and the revisions also stated that
``with reasonable cause,'' the Company could require an em-
ployee to submit to drug screening. The old handbook and
the revisions, however, differed significantly with respect to
the consequences of alleged violations of company policy.
The old handbook provided that any employee violating the
Company's drug policies ``will be subject to discipline up to
and including immediate termination of employment.'' The
revisions provided that such employee ``will be subject to
immediate termination of employment.'' The old manual pro-
vided that: ``Any employee testing positive for drugs or alco-
hol will be suspended a minimum of thirty (30) days. Addi-
tional disciplinary action up to and including termination
may be invoked based on an investigation of the incident.''
The revisions provided for an ``amnesty/rehabilitation'' pro-
gram, if prior to alcohol or drug testing, the employee volun-
tarily discloses an alcohol or drug abuse problem. The revi-
sions further provided that: ``Any employee who has not ex-
ercised their right to request amnesty as per this section and
who subsequently refuses to be tested or tests positive for
drugs or alcohol shall not be able to request amnesty, but
shall be terminated.''In late 1990, the Company distributed a policy statementapplicable to its drivers. The statement indicated, under
speeding disciplinary actions, a 3-day suspension for re-
corded violations of 65 m.p.h. or more, and a 1-week suspen-
sion for the second such violation within a 1-year period.
The statement did not indicate what discipline applied to a
third such violation. The new handbook provided a 1-week
suspension for the first recorded speeding violation of 65
m.p.h. or more, and termination for the second such violation
within a 1-year period. General Manager Johnson testified
that there was no change in policy, but simply correction of
a ``typo'' or ``tabbing'' error. Neither the employees nor the
Union, however, were ever informed of such alleged error.
I find that the new handbook reflected a change in drivers'
terms and conditions of employment, by severely increasing
discipline for speeding violations of 65 m.p.h. or more.A weight belt is a support, fastened around the waist, andused by warehouse employees to prevent back injuries. Em-
ployees LaDuke and Sandifer testified in sum without con-
tradiction as follows: The Company made available weight
belts for its warehouse employees, but did not require their 416DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4The complaint alleges that the Company unilaterally imposed anew requirement that employees reimburse the Company for lost or
damaged employee handbooks at the time of separation from em-
ployment. No evidence was adduced in support of this allegation.use. Some employees did not use them, and LaDuke used hisown. About 2 months after the election, however, Larkins
and Blanchard announced that employees were now required
to wear weight belts, which would be provided by the Com-
pany. I find that the announcement constituted a change in
employees' working conditions.Both the old and new handbooks stated that uniformswould be ``paid for and issued by the company.'' Michael
Kontur testified in sum without contradiction as follows:
About March 1 the Company issued new work uniforms. As
a condition of obtaining the uniforms, the Company required
each employee to sign an agreement acknowledging receipt
of the uniforms, assuming responsibility for keeping and
maintaining the uniforms, and agreeing to pay the uniform
supplier (through payroll deduction) for lost, stolen, or dam-
aged uniforms. The employees were not previously asked to
sign such documents. I find that the Company thereby insti-
tuted a new policy that changed employees' conditions of
employment.4It is undisputed that the Company unilaterallyinstituted the foregoing policy changes, including issuance of
the handbook revisions and new handbook, without notice to
the Union and without affording the Union an opportunity to
bargain about such changes. General Manager Johnson testi-
fied without contradiction that by letter dated December 23,
he informed Union Business Agent Bernie Ross that the
Company anticipated reevaluating its insurance plans and
possibly increasing employee premiums, and afforded Ross
an opportunity to discuss the matter. The Union did not re-
spond to the letter, although Johnson saw Ross at the hearing
on objections (January 28 and 29). Johnson did not claim, in
his testimony, that this was the reason why he did not inform
the Union of the above-described changes. In his investiga-
tory affidavit, Johnson stated that he didn't notify the Union
about the handbook revisions ``because they were pretty in-
consequential and/or because they didn't seem to me to re-
quire the union to be notified.'' Therefore it is evident that
Ross' failure to respond to Johnson's letter had nothing to
do with the Company's failure to notify the Union of subse-
quent changes. Even if it did, that would not constitute a
clear and unmistakable waiver of the Union's right to receive
notice and an opportunity to bargain concerning other
changes in terms and conditions of employment.``It is well settled that when a union has received a major-ity of the votes cast in an election an employer acts at his
peril in unilaterally changing the terms and working condi-
tions of its employees before certification of the Union.''
East Michigan Care Corp., 246 NLRB 458 fn. 4 (1979),enfd. 655 F.2d 721 (6th Cir. 1981). By unilaterally making
the above-described changes in unit employees' terms and
conditions of employment without giving the Union notice or
an opportunity to bargain concerning such changes, the Com-
pany violated and is violating Section 8(a)(5) and (1) of the
Act. Except, however, with respect to the Company's actions
toward Kontur in connection with the uniform policy, I am
not persuaded that the Company thereby violated Section
8(a)(3), or as alleged in the complaint, ``was motivated by
its desire to punish its employees because of their support forthe charging union.'' In this regard I find significant: (1) lackof evidence showing such motivation, except with respect to
the Kontur incident; (2) Johnson's attempt to communicate
with the Union concerning proposed changes in insurance
plans; and (3) the fact that the Company and Union have
been negotiating since certification.The complaint alleges that since on or about December 22,1991, the Company ``has unilaterally promulgated, main-
tained and enforced a new and previously unannounced pol-
icy which requires mandatory drug/alcohol screens for allemployees who suffer on-the-job injuries.'' The facts con-
cerning this allegation are disputed. Both the old and revised
handbooks provided that ``with reasonable cause,'' the Com-
pany may require an employee to submit to a urinalysis or
other screening in connection with a physical examination
when ``incidents or accidents resulting in damage to prop-
erty, injury, or lost time occur under conditions that justify
such testing in the opinion of the Company.'' It is undis-
puted, and General Manager Johnson so testified, that prior
to September 1991, the Company did not have a practice of
drug screening Monroe facility employees in connection with
treatment for on-the-job injuries. In their investigatory affida-
vits, both given on May 20, General Manager Johnson and
Warehouse Manager Larkins stated in sum as follows: At a
meeting at corporate headquarters in Columbus on November
12, 1991, company officials asked Johnson if they were
doing postaccident drug testing at Monroe. Johnson answered
that they were not. The officials did not direct Johnson to
institute such a policy. Johnson, however, acting on his own
initiative, decided to institute a policy of postaccident drug
screening. He so informed Larkins. There were no corporate
instructions or other paper work in connection with this deci-
sion. The first employee tested pursuant to this policy was
warehouseman David Krueger, in connection with an injury
that he sustained on December 22, 1991. In a statement to
the Michigan Employment Security Commission in connec-
tion with Kontur's claim for unemployment compensation,
Larkins stated that the new policy was instituted in Novem-
ber 1991. In their testimony at the present hearing, Johnson
and Larkins told a completely different story. They testified
in sum as follows: By memorandum dated September 3,
1991, to Johnson and other managers, Company Vice Presi-
dent of Distribution Services Bill Bolzenius stated that the
Company had a policy of post-industrial accident drug
screening. The purpose of the memorandum was to circulate
a release form that would allow the employee to return to
work subject to the result of the test. On receiving the
memorandum, Johnson instituted a policy of postaccident
drug screening. The first employee so tested was Krueger, in
connection with an injury on September 27, 1991. The Com-
pany's records indicate that during the period from Septem-
ber 3, 1991, through March 18, 1992, only Krueger sustained
a reported on-the-job injury (on September 27 and December
22). The Company's records indicate that Krueger was given
a drug test in connection with the September 27 injury,
which proved negative. Krueger was not presented as a wit-
ness. The parties stipulated that since December 22, 1991, all
employees injured on the job received drug tests. Johnson
and Larkins each testified that at the time they gave their re-
spective affidavits, they believed their statements to be true.
According to Johnson, he found the September 3 memo in
his files after he gave his affidavit. Johnson, however, admit- 417SYGMA NETWORK CORP.5I do not agree with General Counsel's argument that the situationof Kevin Kaiser demonstrates disparate treatment. Kaiser, a truck
driver, was given a random drug test pursuant to and in accordance
with Department of Transportation regulations. Under those regula-
tions, Kaiser could not be summarily discharged in the same manner
as Kontur. The Company's correspondence in connection with Kai-
ser, however, is significant in that it indicates the Company under-
stood that a positive test result does not, per se, equate with being
under the influence of drugs.ted that on November 12 he told Company Vice PresidentDeasay that they did not do postaccident drug testing at
Monroe. Larkins admitted in his testimony that he had the
September 3 memo at the time he gave his affidavit.I credit the Company's uncontroverted evidence that em-ployee Krueger was given a postaccident drug screening test
in connection with his injury on September 27. In light of
that fact, and the conflicting assertions given by Johnson and
Larkins, I am not persuaded that at any proven time, the
Company commenced a new and different policy of manda-
tory drug screening following on-the-job injuries. As indi-
cated in the employee handbook, the Company always re-
served the right to require such screening if warranted in its
opinion. In the absence of any credible contrary explanation,
the inference is warranted, and I so find, that the Company
exercised that discretion in connection with Krueger's injury
in September, and thereafter continued to exercise that dis-
cretion in a routine manner. I find that the Company did not
at any identified time, promulgate a new policy in this regard
which would require the Company to give the Union notice
and an opportunity to bargain. Therefore I am recommending
that this allegation of the complaint be dismissed.C. The Discharge of KonturMichael Kontur testified that in early March, in the ware-house, Supervisor Blanchard remarked to him that he
(Kontur) would be the first one gone. Greg LaDuke testified
that he overheard the remark. Blanchard did not deny their
testimony. Blanchard testified that he said something to
Kontur like ``you would outsmart yourself and you're going
to leave anyway or you'll be gone anyway,'' and that the re-
mark (and previous conversation) had ``something to do with
the Union.'' I credit Kontur and LaDuke. I find that Blan-
chard's remark could reasonably be interpreted by Kontur as
a threat that he would be discharged because of his out-
spoken support for the Union. I find that the Company, by
Blanchard, violated Section 8(a)(1) by impliedly threateningKontur with discharge in retaliation for his union activity.
The threat may properly be considered as evidence of the
Company's motivation in subsequently terminating Kontur.It was common knowledge at the Monroe facility thatKontur used marijuana away from work. Both Blanchard and
Larkins testified that they were aware of that fact. On Mon-
day, March 30, while at work, Kontur injured his shoulder
while pushing down on a dock plate. He reported the injury
to Supervisor Blanchard. The next morning Kontur obtained
a slip from Larkins authorizing treatment at the clinic used
by the Company. The slip also requested a drug screen (uri-
nalysis), which was given. Kontur remained off work be-
cause of the injury until April 10. On his return, Larkins told
him he was terminated, because the test results, received by
the Company on April 6, were positive for marijuana (THC
level of 20 nanograms). It is undisputed that the test results
were positive for marijuana. The test results in Kontur's per-
sonnel file indicate ``THC (30) positive.'' Larkins testified
that he did not consult with anyone before deciding to dis-
charge Kontur, that he discharged Kontur in accordance with
company policy as set forth in the revised handbook, because
Kontur tested positive. Larkins further testified that he con-
cluded solely on the basis of the test result that Kontur was
under the influence of drugs, that he did not ask Kontur if
there were any extenuating circumstances, and that Konturgave none. In a memorandum to the personnel file datedApril 6, Larkins stated that in accordance with company pol-
icy and the fact that Kontur did not request amnesty as out-
lined by that policy, ``we have no choice but to terminate''
Kontur.I find that the Company violated Section 8(a)(1), (3), and(5) by discharging Kontur. With regard to the 8(a)(5) viola-
tion, Larkins testified in sum that he acted pursuant to com-
pany policy as set forth in the revised handbook, and there-
fore, although reluctant to lose a good employee, he had no
discretion in the matter, and was required to terminate
Kontur. As found, the Company instituted that policy in vio-
lation of its bargaining obligations to the Union. Under the
former policy, the Company would not be required to termi-
nate Kontur. As discussed, the former policy provided, in the
event of a positive test result, for temporary suspension, a
followup investigation of the matter, and if deemed war-
ranted, additional discipline up to and including termination.
The former policy also provided that a suspended employee
could return to work if retested with negative results. In sum,
the former policy did not require termination, but at most a
30-day suspension. As the Company terminated Kontur pur-
suant to a policy it unilaterally instituted in violation of Sec-
tion 8(a)(5), it follows that the Company also violated Sec-
tion 8(a)(5) and (1) by terminating Kontur, and he is entitled
to the usual remedies of reinstatement with backpay. KysorIndustrial Corp., 307 NLRB 598, 603 (1992).I further find that the Company violated Section 8(a)(3)and (1) by discharging Kontur in reprisal for his strong and
outspoken support for the Union. Therefore the discharge
would be unlawful even if the Company had lawfully pro-
mulgated the policies set forth in its revised handbook. As
found, the Company was well aware of Kontur's prounion
stance, was hostile toward Kontur because of his union activ-ity, discriminated against him, and threatened him with dis-
charge because of that activity. On the basis of that evidence,
General Counsel presented a prima facie case that the Com-
pany discharged Kontur because of his union activity. I am
not persuaded that the Company met its burden of establish-
ing that it would have discharged Kontur in the absence of
his protected activity, even if it had lawfully implemented
the policies in its revised handbook. The evidence fails to in-
dicate that any employee other than Kontur was summarily
discharged solely on the basis of a drug screen positive re-
sult.5As discussed in connection with the uniform code, theCompany did not consistently enforce rules and regulations
contained in the employee handbook. Moreover, as found,
the Company failed to show, by credible evidence, that at
any time prior to Kontur's discharge it had established a pol-
icy of mandatory postaccident drug screening. Rather the
Company exercised discretion in this regard. It is also sig-
nificant that the Company knew Kontur used marijuana, and
that Kontur was required to take a drug test only 5 days after 418DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Under New Horizons, interest on and after January 1, 1987, shallbe computed at the ``short-term Federal rate'' for the underpayment
of taxes as set out in the 1986 amendment to 26 U.S.C. § 6621.7If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.receiving the handbook revisions. As indicated, the Companyregarded Kontur as a good employee. Given these factors, it
is probable that if the Company was not discriminatorily mo-
tivated, and believed that a positive drug test result meant
mandatory discharge, the supervisors would have suggested,
on issuance of the revisions, that Kontur might be interested
in invoking the amnesty/rehabilitation program. Instead the
Company told Kontur that he would be the first one gone.
In sum, I find that the Company would not have discharged
Kontur in the absence of his union activity.CONCLUSIONSOF
LAW1. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. All full-time and regular part-time drivers, drivers' help-ers, and warehouse employees employed by the Company at
its facility located at 660 Detroit Street, Monroe, Michigan;
but excluding office clerical employees, guards and super-
visors as defined in the Act, constitute a unit appropriate for
the purpose of collective bargaining within the meaning of
Section 9(b) of the Act.4. Since December 20, 1991, the Union has been and isthe exclusive collective-bargaining representative of the
Company's employees in the unit described above.5. By interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed by Section
7 of the Act, the Company has engaged in, and is engaging
in, unfair labor practices within the meaning of Section
8(a)(1) of the Act.6. By discriminatorily discharging Michael Kontur, therebydiscouraging membership in the Union, the Company has en-
gaged in, and is engaging in, unfair labor practices within the
meaning of Section 8(a)(3) of the Act.7. By unilaterally promulgating and implementing changesin terms and conditions of employment without affording the
Union notice and an opportunity to bargain concerning such
changes, and by discharging Michael Kontur pursuant to
such changes, the Company has engaged in, and is engaging
in, unfair labor practices within the meaning of Section
8(a)(5) of the Act.8. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section
2(6) and (7) of the Act.THEREMEDYHaving found that the Company has committed violationsof Section 8(a)(1), (3), and (5) of the Act, I shall recommend
that it be required to cease and desist therefrom, to post ap-
propriate notices, and to take certain affirmative action de-
signed to effectuate the policies of the Act. I shall rec-
ommend that the Company be ordered to rescind its rules
prohibiting distribution of printed material on company
premises and prohibiting employees from wearing hats,
clothing, or accessories displaying printing, advertisements,
slogans, or logos other than the company logo. I shall further
recommend that the Company be ordered, if requested by the
Union, to rescind its policies and practices promulgated or
instituted since December 20, 1991, concerning alcohol and
drug usage, sexual harassment, penalty for driving over 65
m.p.h., mandatory wearing of weight belts, and payment forlost and damaged work uniforms, and to reimburse its em-ployees for their losses, if any, caused by enforcement of
such policies and practices, with interest as computed in NewHorizons for the Retarded, 283 NLRB 1173 (1987).6I shallrecommend that the Company be ordered to offer Michael
Kontur immediate and full reinstatement to his former job,
or if it no longer exists, to a substantially equivalent position,
without prejudice to his seniority or other rights and privi-
leges, and make him whole for any loss of earnings and ben-
efits that he may have suffered from the time of his termi-
nation to the date of the Company's offer of reinstatement.
I shall further recommend that the Company be ordered to
expunge from its records any reference to the unlawful termi-
nation of Kontur, to inform Kontur in writing of such
expunction, and to inform him that its unlawful conduct will
not be used as a basis for further personnel actions against
him. Backpay shall be computed in accordance with the for-
mula approved in F.W. Woolworth Co.
, 90 NLRB 289(1950), with interest as computed in New Horizons for theRetarded. The Company shall be required to preserve andmake available to the Board, or its agents, on request, payroll
and other records to facilitate the computation of backpay
and reimbursement due.On the foregoing findings of fact and conclusions of lawand on the entire record, I issue the following recommended7ORDERThe Respondent, Sygma Network Corp., a wholly-ownedsubsidiary of Sysco Corporation, Columbus, Ohio, its offi-
cers, agents, successors, and assigns, shall1. Cease and desist from
(a) Discouraging membership in Local No. 299, Inter-national Brotherhood of Teamsters, AFL±CIO, or any other
labor organization, by discriminatorily terminating employ-
ees, or in any other manner discriminating against them with
regard to their tenure of employment or any term or condi-
tion of employment.(b) Failing or refusing to bargain collectively in good faithwith the Union as the exclusive representative of all its em-
ployees in the above-described appropriate unit, by unilater-
ally changing terms and conditions of employment of unit
employees without affording the Union prior notice and an
opportunity to negotiate and bargain concerning such
changes as the representative.(c) Terminating employees pursuant to such unilateralchanges.(d) Threatening employees with plant closure, discharge,loss of jobs, refusal to bargain, or other reprisal if or because
they engage in union or other protected concerted activities,
select the Union as their bargaining representative, or engage
in a lawful strike.(e) Promising benefits to its employees in order to discour-age support for the Union or any other labor organization. 419SYGMA NETWORK CORP.8If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(f) Interrogating employees concerning their own or otheremployees' membership in, activities on behalf of, or attitude
toward the Union or any other labor organization.(g) Creating the impression that union meetings or otherunion activities are under surveillance by indicating to em-
ployees that the Company knows of such activities.(h) Promulgating or maintaining rules which prohibit em-ployees from distributing union literature during
nonworktime in nonwork areas of the Company's premises,or which prohibit employees from wearing union insignia.(i) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rights
under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Michael Kontur immediate and full reinstatementto his former job or, if that job no longer exists, to a substan-
tially equivalent position, without prejudice to his seniority
or any other rights or privileges previously enjoyed, and
make him whole for any loss of earnings and other benefits
suffered as a result of the discrimination against him, in the
manner set forth in the remedy section of this decision.(b) Expunge from its files any reference to the terminationof Michael Kontur, and notify him in writing that this has
been done and that evidence of this unlawful discharge will
not be used as a basis for future personnel actions against
him.(c) Rescind its rules prohibiting distribution of printed ma-terial on company premises and prohibiting employees from
wearing hats, clothing, or accessories displaying printing, ad-
vertisements, slogans, or logos other than the company logo,
and notify its employees of such rescission.(d) If requested by the Union, rescind its policies andpractices promulgated or instituted since December 20, 1991,
concerning alcohol and drug usage, sexual harassment, pen-
alty for driving over 65 m.p.h., mandatory wearing of weight
belts, and payment for lost and damaged uniforms, and reim-
burse its employees for their losses, if any, caused by such
policies and practices, as set forth in the remedy section of
this decision.(e) Preserve and, on request, make available to the Boardor its agents, for examination and copying, all payroll
records, social security payment records, timecards, personnel
records and reports, and all other records necessary to ana-
lyze the amount of backpay and reimbursement due.(f) Post at its Monroe, Michigan office and place of busi-ness copies of the attached notice marked ``Appendix.''8Copies of the notice on forms provided by the Regional Di-
rector for Region 7, after being signed by the Respondent's
authorized representative, shall be posted by Respondent im-
mediately upon receipt and maintained for 60 consecutive
days in conspicuous places, including all places where no-
tices to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the notices
are not altered, defaced, or covered by any other material.(g) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.